Exhibit 10.6




EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT is entered into and effective as of November 15, 2011
(the “Effective Date”), by and between Therapeutic Solutions International,
Inc., a Nevada corporation (the “Company”), with its principal place of business
at 4093 Oceanside Blvd, Oceanside, CA 92056 and Gerry B. Berg, an individual
residing at 1568 Avenida La Posta, Encinitas, CA 92024 (“Mr. Berg”), with
reference to the following facts:




RECITALS




A.

The Company desires to obtain the substantially full-time association and
services of Mr. Berg and is willing to engage his services on the terms and
conditions set forth below.




B.

Mr. Berg desires to enter into this Agreement with the Company for a specific
period of time and is willing to do so under the following terms and conditions.




In consideration of the foregoing recitals and of the mutual promises and
conditions set forth herein, the parties hereto agree as follows:




AGREEMENT




1.

Employment.  The Company hereby agrees to employ Mr. Berg as Chief Financial
Officer and Mr. Berg agrees to accept employment, upon the terms and conditions
set forth herein.  Mr. Berg shall have such duties and responsibilities as may
be delegated or assigned from time to time by the Company’s Board of Directors
and shall report to the Company’s President.




2.

Term.  Subject to the termination provisions in Section 5 hereof, the term of
Mr. Berg’s employment shall be for a continuous 23-1/2 month period, commencing
as of the Effective Date (the “Term”).  The Term may be further extended by
written amendment to the Agreement signed by both parties.




3.

Compensation.




3.1

Salary.  For all services Mr. Berg may render to the Company during the Term of
this Agreement, including services as an officer, director, consultant or member
of any committee of the Company, Mr. Berg will be compensated as follows:




From    11-15-2011 to 12-31-2012  

$  110,000 annual

From    1-1-2013 to 12-31-2013  

$  130.000 annual




Such yearly salary shall be payable consistent with the pay periods as
established by the Company, but no less than once per month.  Payments will be
subject to income tax withholding and other payroll tax deductions required by
applicable state and federal law.  Additional increases in salary other than
those above will be at the discretion of the Board of Directors.




3.2

Other Benefits.  Subject to the terms hereof, Mr. Berg shall receive the same
standard employment benefits as the other executives of the Company generally
shall from time to time receive, including, for example, health insurance
programs, vacation, sick leave, bonus plans, stock plans, business expense
reimbursement, medical expense reimbursement plans, and automobile expenses.
 Mr. Berg shall receive an automobile allowance of $1,000 per month, payable
monthly.








--------------------------------------------------------------------------------




4.

Proprietary Information.  Mr. Berg acknowledges that Mr. Berg currently has
knowledge, and during the term of this Agreement will gain further knowledge, of
information not generally known about the Company and its proprietary
information and which gives the Company an advantage over its competitors,
including (without limitation) information of a technical nature, such as “know
how,” formulae, secret processes or machines, computer programs, inventions and
research projects, and information of a business nature, such as information
about costs, profits, markets, sales, Company finances, employees, lists of
customers and other information of a similar nature to the extent not available
to the public, and plans for future developments (collectively, “Confidential
Information”).  Mr. Berg agrees to keep secret all such Confidential Information
of the Company, including information received in confidence by the Company from
others, and agrees not to use such Confidential Information or disclose any such
Confidential Information to anyone outside the Company except as required in the
course of his duties hereunder, either during or after his employment.




5.

Termination of Employment.  This Agreement is terminable prior to the expiration
of the Term in the manner and to the extent set forth in this Section 5, and not
otherwise.




5.1

Death and Disability.  This Agreement shall terminate upon the death or
disability of Mr. Berg, except thereupon the Beneficiary of Mr. Berg shall
receive the equivalent of twelve (12) months of the salary of Mr. Berg, paid by
the Company’s established pay periods or in one installment as determined by the
Board of Directors.  For purposes of this section “permanent disability” shall
mean Mr. Berg’s inability to perform his duties hereunder for any 120 days in
any six (6) consecutive months.




5.2

Termination for Cause. The Company may terminate this Agreement at any time
without further delay for Mr. Berg’s willful misconduct constituting fraud or
dishonesty, willful breach or habitual neglect of duties, disclosure of
Confidential Information, and engagement in any activity competitive with or
intentionally and materially adverse to the Company during the Term of this
Agreement, if such misconduct is material and is not remedied by Mr. Berg within
thirty (30) days after written notice by the Company of same.




5.3

Voluntary Termination.  At any time during the Term, and for any reason, Mr.
Berg may voluntarily terminate this Agreement and resign from the employment of
the Company.  




5.4

Termination for Good Reason.  At any time during the Term, Mr. Berg may
voluntarily terminate this Agreement and resign from the employment of the
Company for Good Reason, as defined below.  Such termination and resignation
shall be considered to be for Good Reason only if Mr. Berg had given thirty (30)
days’ prior written notice to the Company of the Good Reason and  the Company
fails to cure the Good Reason, as defined below, within such 30 days.  “Good
Reason” shall mean:




(i)

The assignment to Mr. Berg of any duties materially inconsistent with his
positions, duties, responsibilities and status with the Company as in effect
immediately prior to such assignment, or a significant change in such Mr. Berg’s
reporting responsibilities or offices as in effect immediately prior to such
change, except in connection with the termination of Mr. Berg’s employment
pursuant to Sections 5.1, 5.2, or 5.3;




(ii)

A reduction by the Company in Mr. Berg’s compensation as set forth in Section
3.1 and 3.2 hereof which is not consented to by Mr. Berg; Mr. Berg may withdraw
any prior consent upon 30 days’ prior written notice to the Company;




(iii)

The requirement by the Company that Mr. Berg be based anywhere other than the
Company’s offices in San Diego County, California, except for required travel on
the Company’s business to an extent substantially consistent with Mr. Berg’s
present business travel obligations, or in the event Mr. Berg consents to any
such relocation, the failure by the Company to pay (or to reimburse Mr. Berg)
for all reasonable moving expenses in connection with any such relocation.




In the event of Termination for Good Reason, the Company shall nonetheless pay
to Mr. Berg his salary as provided in Section 3.1, together with any other
compensation or benefits due hereunder, for the remainder of the Term of this
Agreement and for 12 months thereafter, and continue all his fringe benefits for
the remainder of the Agreement Term.





2




--------------------------------------------------------------------------------




5.5

Termination Without Cause.  At any time during the Term, and for any reason or
no reason (except as provided in Sections 5.1, 5.2, 5.3 or 5.4), the Company may
terminate Mr. Berg’s employment, provided only that the Company shall
nonetheless pay to Mr. Berg his salary as provided in Section 3.1, together with
any other compensation or benefits due hereunder, for the remainder of the Term
of this Agreement and for 12 months thereafter, and continue all his fringe
benefits for the remainder of the Agreement Term.  




5.6

Effect of Termination for Cause or Voluntary Termination.




(i)

In the event Mr. Berg’s employment is terminated by the Company for cause
pursuant to Section 5.2 above, all compensation and other benefits due under
this Agreement shall (except as otherwise provided in this Agreement) cease on
the date of such termination of employment (“Employment Termination Date”).




(ii)

In the event Mr. Berg voluntarily terminates his employment  Agreement shall
(except as otherwise provided in this Agreement) cease thirty days after the
Employment Termination Date.




5.7

Certain Benefits Surviving Termination.  Pursuant to Section 5.1, 5.4or 5.5
above, the Company shall pay the COBRA continuation premium for Mr. Berg and his
eligible dependents for 18 months.




5.8  

Salary Confirmation.  If this Agreement has not been terminated but the Term
expires without extension on December 31, 2013, the Company shall nonetheless
pay to Mr. Berg his salary as provided in Section 3.1 for 12 months after the
expiration of the Term.




6.

Arbitration.  Except for claims and controversies which under applicable law
cannot be consigned to arbitration, any controversy or claim arising out of or
relating to Mr. Berg’s employment and this Agreement, the breach hereof, or the
coverage of this arbitration provision, shall be settled by arbitration in San
Diego, California, which arbitration shall be in accordance with the Employment
Disputes Arbitration Rules of the American Arbitration Association, as such
rules shall be in effect on the date of delivery of demand for arbitration.  The
arbitration of such issues, including the determination of the amount of any
damages suffered by any party, shall be to the exclusion of any court of law.
 The decision of the arbitrators or a majority of them shall be final and
binding upon the parties and the personal representatives, executors, heirs, or
devisees of Mr. Berg, if applicable.  The costs of the arbitration including the
cost of the record of transcripts thereof, if any, administrative fees, and all
other fees and costs, including those of the arbitrator, shall be borne by the
Company.




By providing written notice to the Company within 30 days of executing this
Agreement, Mr. Berg may opt out of this Arbitration provision.  If Mr. Berg opts
out of this Arbitration provision, the Agreement otherwise shall remain in full
force and effect.  After 30 days, if Mr. Berg does not opt out, the Arbitration
provision is binding on Mr. Berg.




Initials:

________

Initials:

_________

(Employee)

(Company)




7.

Tax Consequences.  The Company shall have no obligation to Mr. Berg with respect
to any tax obligations incurred as the result of or attributable to this
Agreement or arising from any payments made or to be made hereunder.  Any
distributions made pursuant to this Agreement shall be subject to such
withholding and reports as may be required by any then-applicable laws or
regulations of any state or federal taxing authority.




8.

General Provisions.




8.1

The failure to enforce any provision of this Agreement shall not be construed as
a waiver of any such provision, nor prevent a party thereafter from enforcing
the provision or any other provision of this Agreement.  The rights granted the
parties are cumulative, and the election of one shall not constitute a waiver of
such party’s right to assert all other legal and equitable remedies available
under the circumstances.





3




--------------------------------------------------------------------------------




8.2

Any notice to be given to the Company under the terms of this Agreement shall be
addressed to the Company, to the attention of the Board of Directors, at the
address of the principal place of business set forth above in the opening
paragraph, and any notice to be given to Mr. Berg shall be addressed to him at
the following address; 1568 Avenida La Posta, Encinitas, CA 92024 or such other
address as Company and/or Mr. Berg may hereafter designate in writing to the
other.  Any notice shall be deemed duly given when personally delivered or five
(5) days after deposit in U.S. mail by registered or certified mail, postage
prepaid, as provided herein.




8.3

The provisions of this Agreement are severable, and if any provision of this
Agreement shall be held to be invalid or otherwise unenforceable, in whole or in
part, the remainder of the provisions or enforceable parts thereof, shall not be
affected thereby.




8.4

Neither Mr. Berg nor the Company may assign this Agreement without the prior
written consent of the other; provided that this Agreement may be assigned to
any successor to the Company’s business without Mr. Berg’s consent.  The rights
and obligations of the Company under this Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of the Company, and
Mr. Berg’s rights under this Agreement shall inure to the benefit of and be
binding upon his heirs and executors.




8.5

This Agreement supersedes all prior and contemporaneous negotiations, agreements
and understandings between the parties, oral or written, with respect to the
subject matter hereof; provided, that any prior confidentially agreement is not
superseded and shall also remain in effect.  No modification, termination or
attempted waiver shall be valid unless in writing, signed by the party against
whom such modification, termination or waiver is sought to be enforced.




8.6

This Agreement shall be governed by and construed in accordance with the laws of
the State of California applicable to contracts entered into and wholly to be
performed within the State of California by California residents.




REST OF PAGE BLANK








4




--------------------------------------------------------------------------------




8.7

Section 409A.  If liability under Internal Revenue Code Section 409A would
otherwise arise, (a) any payment called for to be made hereunder shall be
deferred until the first day on which it can be paid without incurring such
liability, and (b) in cases not covered by “(a)”, the parties shall negotiate in
good faith to amend this Agreement to avoid such liability with the least
possible economic effect on Mr. Berg.







GERRY B. BERG

THERAPEUTIC SOLUTIONS INTERNATIONAL, INC.

 

 

/s/ Gerry B. Berg

Gerry B. Berg

/s/ Timothy G. Dixon

Timothy G. Dixon

President




 








5


